Citation Nr: 1037740	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The June 2006 rating decision also denied a compensable rating 
for bilateral hearing loss.  The Veteran entered a notice of 
disagreement later in June 2006 and a statement of the case was 
issued in December 2006.  However, on his January 2007 
substantive appeal (VA Form 9), the Veteran specifically limited 
his appeal to entitlement to service connection for tinnitus.  
Furthermore, as the RO has not taken any action to indicate to 
the Veteran that the issue of entitlement to a compensable rating 
for bilateral hearing loss remains on appeal and, rather, took 
steps to close the appeal (see certification of Appeal [VA Form 
8]), the requirement that there be a substantive appeal is not 
waived.  The facts of this case are clearly distinguished from 
the United States Court of Appeals for Veterans Claims' (Court) 
holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in 
this appeal the Veteran was not wrongly mislead by the RO into 
believing that he had perfected an appeal of this additional 
issue.  Therefore, the issue of a compensable rating for 
bilateral hearing loss is no longer on appeal.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, tinnitus 
was caused by acoustic trauma during active military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that, while serving in the military as a 
radio operator, he was exposed to acoustic trauma consisting of 
Morse Code and headset static.  He alleges that he has 
experienced chronic tinnitus since such time.  Therefore, the 
Veteran claims that service connection for tinnitus is warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board initially notes that the record reflects a current 
diagnosis of tinnitus.  Specifically, although tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence, see Charles v. Principi, 16 
Vet. App. 370 (2002), such diagnosis has been confirmed by a VA 
audiologist at a May 2006 VA examination.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to tinnitus.  
However, such reflect that, in July 1969, it was noted that the 
Veteran had a history of noise exposure during service, which had 
resulted in noise-induced high frequency hearing loss.  
Additionally, at the time of post-service July 1973 and May 2006 
VA examinations, the Veteran reported that he worked as a radio 
operator for four years in the Army listening to Morse Code and 
experienced a lot of static through the headphones.  

The Board finds that the Veteran has offered competent and 
credible statements detailing his in-service noise exposure.  
Specifically, his contention that he was exposed to acoustic 
trauma during his military service as a result of his duties as a 
radio operator is supported by his in-service treatment records 
and his consistent post-service statements.  Therefore, despite 
the fact that the record is void of documentation of complaints 
or treatment for tinnitus during service, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).

Furthermore, the record reflects that the Veteran has presented 
competent and credible evidence of continuity of symptomatology 
since his military service.  In this regard, the Veteran has 
stated in multiple documents that he had chronic continuous 
ringing in both ears and that such had been present for many 
years, although it had worsened in approximately the mid-1990's.  
Additionally, at a July 1973 VA audiological examination, which 
was conducted within four years of the Veteran's service 
discharge, he reported that he had a hearing loss with occasional 
tinnitus as a result of working in radio communications for three 
and a half years.  

The Board notes that the May 2006 VA examiner, after reviewing 
the claims file, interviewing the Veteran, and conducting an 
examination, observed that his service treatment records were 
silent for tinnitus and that he reported that the tinnitus only 
became noticeable approximately 10 years previously.  She further 
noted that noise-induced tinnitus occurs at the time of the 
exposure, not after the noise has ceased.  Therefore, she opined, 
the Veteran's tinnitus was not related to acoustic trauma 
incurred during military service, nor is it secondary to the 
original service-connected hearing loss.  The examiner indicated 
that the etiology of tinnitus was unknown.

However, the Board accords no probative weight to the May 2006 VA 
examiner's opinion.  With respect to the direct aspect of the 
Veteran's claim, the VA examiner's opinion was based on an 
inaccurate factual premise.  In this regard, the Board notes that 
the Court has held that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  
Specifically, the examiner indicated that her opinion was 
predicated on the fact that the Veteran reported first 
experiencing tinnitus 10 years previously.  However, in his 
January 2007 substantive appeal, the Veteran indicated that such 
statement was inaccurate as he, in fact, stated that his tinnitus 
became worse 10 years previously.  Moreover, he reported that he 
had been hearing the loud pitches for years previously.  
Additionally, the examiner did not take into account the 
Veteran's report of occasional tinnitus at the time of his July 
1973 VA examination, which was conducted within four years of his 
service discharge.  Therefore, as her opinion is based on an 
inaccurate factual premise, the Board accords it no probative 
weight. 

The Board further notes that, while the Veteran did not claim 
that he has tinnitus as a result of his service-connected 
bilateral hearing loss, the May 2006 VA examiner opined that his 
tinnitus was not secondary to such disability.  However, the 
Board accords such opinion no probative weight as the examiner 
did not provide a rationale.  In this regard, the Court has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").  Therefore, as the May 2006 VA examiner 
failed to provide a supporting rationale with respect to her 
opinion that the Veteran's tinnitus is not secondary to his 
service-connected bilateral hearing loss, the Board accords it no 
probative weight.

Rather, the Board accords great probative weight to the Veteran's 
competent and credible statements regarding the incurrence of his 
tinnitus as a result of his duties as a radio operator during his 
military service and the continuity of such symptoms since that 
time.  In this regard, the Court has held that lay evidence may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (lay testimony could, in certain circumstances, constitute 
competent nexus evidence).  

Therefore, based on the Veteran's competent and credible report 
that his tinnitus began during his military service and has 
continued since such time, the Board resolves all reasonable 
doubt in his favor and finds that tinnitus was caused by acoustic 
trauma during active military service.  Therefore, service 
connection for such disability is warranted.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


